Title: II. Revised Amendment, ca. 9 July 1803
From: Jefferson, Thomas
To: Madison, James


            
              ca. 9 July 1803
            
            Amendment to the Constitution to be added to Art. IV. section III.
            The Province of Louisiana is incorporated with the US. and made part thereof. the rights of occupancy in the soil, & of self-government, are confirmed to the Indian inhabitants, as they now exist. Preemption only of the portions rightfully occupied by them, and a succession to the occupancy of such as they may abandon, with the full rights of possession as well as of property & sovereignty in whatever is not rightfully occupied by them, or shall cease to be so, shall belong to the US.
            The legislature of the union shall have authority
            to exchange the right of occupancy in portions where the US. have full right, for lands possessed by Indians, within the US. on the East side of the Missisipi:
            to exchange lands on the East side of the river for those of the White inhabitants on the West side thereof & North of the latitude of [32] degrees:
            to maintain in any part of the province such military posts as may be requisite for peace or safety:
            to exercise police over all persons therein, not being Indian inhabitants:
            to work salt-springs, or mines of coal, metals & other minerals within the possessions of the US. or in any others with the consent of the possessors:
            to regulate trade & intercourse between the Indian inhabitants, & all other persons:
            to explore & ascertain the geography of the province, it’s productions and other interesting circumstances:
            to open roads & navigation therein, where necessary for beneficial communication:
            and to establish agencies & factories therein for the cultivation of Commerce, peace and good understanding with the Indians residing there.
            The legislature shall have no authority to dispose of the lands of the province otherwise than is herein before permitted, until a new amendment of the constitution shall give that authority:
            Except, as to that portion thereof which lies South of the latitude of [32.°] which, whenever they deem expedient, they may erect into a territorial government, either separate, or as making part with one on the Eastern side of the river, vesting the inhabitants with all the rights possessed by other territorial citizens of the US.
            
            
              [In Madison’s hand:]
              added by J.M.
              Territories Eastwd. of the Mississippi & Southward of the U.S. which may be acquired by the U.S. shall be incorporated as a part thereof; and be subject with their inhabitants including Indians, to the same authorities of the general Govt. as may now be exercised over territories & inhabitants under like circumstances now within the limits of the U. States.
            
          